Title: To Thomas Jefferson from Anonymous, 28 January 1805
From: Anonymous
To: Jefferson, Thomas


                  
                     Lancaster, Jan 28, 1805
                  
                  The following is the State of the Votes in the case of the Judges—Guilty or not guilty—
                  
                     
                        
                           Ayes—
                           Mesrs.
                           Hart
                           Noes—Mesrs.
                           Brady Quid
                           
                        
                        
                           
                           G.
                           Heister
                           
                           Gamble Quid
                           
                        
                        
                           
                           
                           Hartzell
                           
                           Harris
                        
                        
                           
                           
                           Merton
                           (Son a Prothonotary
                           John Heister
                        
                        
                           
                           
                           Montgomery
                           looking for Comptrollers office
                           John Kean
                        
                        
                           
                           
                           M’Arthur
                           
                           P. C. Lane
                        
                        
                           
                           
                           Steele
                           
                           Mcwhorter
                        
                        
                           
                           
                           Spangler
                           
                           Dr. Pennell
                        
                        
                           
                           
                           Reed
                           
                           Heston
                        
                        
                           
                           Dr. G.
                           Porter
                           (brother of Jacob)
                           Mayer
                        
                        
                           
                           
                           Piper
                           (British Treaty—
                           Richards—11
                        
                        
                           
                           
                           Vance
                           
                           
                        
                        
                           
                           R.
                           Whitehill. Speaker 13
                           
                           
                        
                     
                  
                  
                  Two thirds being necessary to conseumation—they were acquitted—One Member (Poe a republican) absent
               